            Case 4:19-cv-10520-TSH Document 45 Filed 12/01/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                              )
CHARU DESAI,                  )
                              )
     Plaintiff,               )
                              )
v.                            )                               CIVIL ACTION NO.:
                              )                               4:19-CV-10520-DHH
UMASS MEMORIAL MEDICAL        )
CENTER, INC.; UMASS MEMORIAL  )
MEDICAL GROUP; UNIVERSITY OF  )
MASSACHUSETTS MEDICAL SCHOOL, )
UMASS MEMORIAL MARLBOROUGH )
HOSPITAL, MAX ROSEN, M.D.,    )
DARREN BRENNAN, M.D.,         )
STEPHEN TOSI, M.D.,           )
AND KARIN DILL, M.D.,         )
                              )
     Defendants.              )
                              )

                   JOINT MOTION TO EXTEND SCHEDULING ORDER

       The Parties in the above-captioned matter, Plaintiff, Charu Desai, M.D.; Defendants,

UMass Memorial Medical Center, Inc., UMass Memorial Medical Group, Marlborough Hospital,

Max Rosen, M.D., Darren Brennan, M.D., Stephen Tosi, M.D., Karin Dill, M.D. (collectively

“UMass Memorial”); and Defendant University of Massachusetts Medical School (“Medical

School”); hereby jointly move this Honorable Court for an extension of the Scheduling Order dates

by an additional four (4) months to allow sufficient time to complete the significant discovery

involved in this case. In support of this Motion, the Parties state as follows:

       1.       On August 14, 2020, the Court granted the Parties’ first Joint Motion to Extend the

Scheduling Order (Dkt. Nos. 42 & 43) and entered an Order amending the Scheduling Order (Dkt.

No. 44). Per the Court’s grant of the prior Joint Motion to Extend the Scheduling Order, fact




                                                  1
            Case 4:19-cv-10520-TSH Document 45 Filed 12/01/20 Page 2 of 6




discovery is to be completed by February 28, 2021. Moreover, it sets out the following pre-trial

deadlines:

             a.   All requests for production of documents and interrogatories must be served by

                  12/1/20.

             b.   All requests for admission must be served by 1/2/21.

             c.   All depositions, other than expert depositions, must be completed by 2/28/21.

             d.   Fact Discovery - Final Deadline. All discovery, other than expert discovery, must

                  be completed by 2/28/21.

             e.   Plaintiff(s)’ trial experts must be designated, and the information contemplated by

                  Fed. R. Civ. P. 26(a)(2) must be disclosed, by 4/1/21.

             f.   Plaintiff(s)’ trial experts must be deposed by 5/30/21.

             g.   Defendant(s)’ trial experts must be designated, and the information contemplated

                  by Fed. R. Civ. P. 26(a)(2) must be disclosed, by 6/30/21.

             h.   Defendant(s)’ trial experts must be deposed by 9/1/21.

             i.   Dispositive motions, such as motions for summary judgment or partial summary

                  judgment and motions for judgment on the pleadings, must be filed by 10/1/21.

       2.         Discovery in this matter is ongoing. Since the Court issued its Order amending the

Scheduling Order, the Parties have acted in a reasonably diligent fashion to conduct discovery. As

stated in the Parties’ prior Joint Motion to Extend Scheduling Order (Dkt. No. 42), both sides have

served written discovery requests.

       3.         The Parties had provisionally agreed to attempt to resolve this matter through

private mediation and therefore initially limited discovery to information likely to be most relevant

to mediation. After conducting limited discovery, however, the Plaintiff elected to postpone



                                                    2
            Case 4:19-cv-10520-TSH Document 45 Filed 12/01/20 Page 3 of 6




mediation in order to conduct additional discovery before proceeding to same. As a result, the

UMass Memorial Defendants will produce documents responsive to Plaintiff’s Requests for

Production of Documents no later than December 18, 2020; the UMass Memorial Defendants will

respond to Plaintiff’s Interrogatories by December 18, 2020.

       4.        In the meantime, however, the Parties’ have made good faith efforts to advance

discovery despite the challenges caused by the COVID-19 pandemic (i.e., by conducting

depositions virtually). Defendants conducted Plaintiff’s deposition on September 18, 2020 and

October 22, 2020. (The second day of Plaintiff’s deposition was postponed as counsel was

required to quarantine as a result of exposure to the Coronavirus.)

       5.        Plaintiff deposed Carla Carten, Ph.D. on November 23, 2020.              Plaintiff has

additionally noticed the deposition of Defendant Max Rosen, M.D., to occur after Defendants

respond to Plaintiff’s written discovery requests; the Parties have not yet agreed on a date.

       6.         Despite the Parties’ best efforts, given the significant discovery in this matter, the

Parties do not anticipate being able to complete all fact discovery by the current deadline of

February 28, 2021.

       7.        Accordingly, the Parties respectfully request that the Court extend all the applicable

deadlines in the Amended Scheduling Order by an additional four (4) months to provide the Parties

with sufficient time to complete discovery, as set forth below:

       a.        All requests for production of documents and interrogatories must be served by

       4/1/20.

       b.        All requests for admission must be served by 5/1/21.

       c.        All depositions, other than expert depositions, must be completed by 6/30/21.




                                                   3
            Case 4:19-cv-10520-TSH Document 45 Filed 12/01/20 Page 4 of 6




       d.       Fact Discovery - Final Deadline. All discovery, other than expert discovery, must

       be completed by 6/30/21.

       e.       Plaintiff(s)’ trial experts must be designated, and the information contemplated by

       Fed. R. Civ. P. 26(a)(2) must be disclosed, by 8/1/21.

       f.       Plaintiff(s)’ trial experts must be deposed by 9/30/21.

       g.       Defendant(s)’ trial experts must be designated, and the information contemplated

       by Fed. R. Civ. P. 26(a)(2) must be disclosed, by 10/30/21.

       h.       Defendant(s)’ trial experts must be deposed by 1/1/22.

       i.       Dispositive motions, such as motions for summary judgment or partial summary

       judgment and motions for judgment on the pleadings, must be filed by 2/1/22.

       8.       The Parties maintain that this requested extension is reasonable and that good cause

has been shown for their Joint Motion.

       WHEREFORE, the Parties jointly respectfully request that the Scheduling Order dates in

this matter be extended by four (4) months.




                                                  4
         Case 4:19-cv-10520-TSH Document 45 Filed 12/01/20 Page 5 of 6




Respectfully submitted,

                                           UMASS MEMORIAL MEDICAL CENTER,
                                           INC.; UMASS MEMORIAL MEDICAL
                                           GROUP; MARLBOROUGH HOSPITAL;
                                           MAX ROSEN, MD; DARREN BRENNAN,
                                           MD; STEPHEN TOSI, MD; and KARIN
 CHARU DESAI                               DILL, MD

 By her attorneys,

                                           By their attorneys,



 /s/ Brendan T. Sweeney                     /s/ Reid M. Wakefield (by BTS)
 Patricia A. Washienko, BBO # 641615       Robert L. Kilroy, BBO # 636853
 pwashienko@fwlawboston.com                Reid M. Wakefield, BBO # 569026
 Brendan T. Sweeney, BBO # 703992          Mirick, O’Connell, DeMallie & Lougee, LLP
 bsweeney@fwlawboston.com                  1800 West Park Drive, Suite 400
 Freiberger & Washienko, LLC               Westborough, MA 01581
 211 Congress Street, Suite 720            Phone 508.860.1474
 Boston, Massachusetts 02110               Fax 508.983.6261
 Telephone: 617-723-0008                   rkilroy@mirickoconnell.com
 Fax: 617-723-0009                         rwakefield@mirickoconnell.com


 UNIVERSITY OF MASSACHUSETTS
 MEDICAL SCHOOL

 By its attorney,

 /s/ Mark A. Johnson (by BTS)
 Mark A. Johnson, BBO # 651271
 Denise Barton, BBO # 675245
 University of Massachusetts
 Office of the General Counsel
 333 South Street, 4th Floor
 Shrewsbury, MA 01545
 (774) 455-7300
 dbarton@umassp.edu
 majohnson@umassp.edu

Dated: December 1, 2020




                                       5
          Case 4:19-cv-10520-TSH Document 45 Filed 12/01/20 Page 6 of 6




                                  CERTIFICATE OF SERVICE

        I, Brendan T. Sweeney, hereby certify that this document, filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on
this day.


                                                           /s/ Brendan T. Sweeney
                                                           Brendan T. Sweeney

Dated: December 1, 2020




                                                  6
